USCA4 Appeal: 22-6095      Doc: 8         Filed: 07/22/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-6540


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        JAMES THOMAS WEBB,

                             Defendant - Appellant.



                                               No. 22-6095


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        JAMES THOMAS WEBB,

                             Defendant - Appellant.



        Appeals from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:12-cr-00301-D-1; 5:17-cv-00081-D)


        Submitted: June 1, 2022                                              Decided: July 22, 2022
USCA4 Appeal: 22-6095      Doc: 8        Filed: 07/22/2022     Pg: 2 of 3




        Before GREGORY, Chief Judge, and THACKER and RICHARDSON, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        James Thomas Webb, Appellant Pro Se. David A. Bragdon, Assistant United States
        Attorney, Kristine L. Fritz, Assistant United States Attorney, Jennifer P. May-Parker,
        Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
        Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-6095      Doc: 8         Filed: 07/22/2022      Pg: 3 of 3




        PER CURIAM:

               James Thomas Webb seeks to appeal the district court’s orders denying his motion

        for a certificate of appealability and denying his motion for relief from the district court’s

        prior order dismissing his 28 U.S.C. § 2255 motion. The orders are not appealable unless

        a circuit justice or judge issues a certificate of appealability. See U.S.C. § 2253(c)(1)(B);

        United States v. McRae, 793 F.3d 392, 400 & n.7 (4th Cir. 2015). A certificate of

        appealability will not issue absent “a substantial showing of the denial of a constitutional

        right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

        prisoner satisfies this standard by showing that reasonable jurists could find the district

        court’s assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137

        S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural grounds, the

        prisoner must show both that the dispositive procedural ruling is debatable and that the

        motion states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler,

        565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Webb has not made

        the requisite showing. Accordingly, we deny a certificate of appealability, deny his motion

        for judicial notice, and dismiss the appeals. We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                        DISMISSED




                                                      3